 

AO 98 (Rev. 12/11- EDCA [Fresno 11/13])- Appearance and Compliance Bond

 

 

UNITED STATES DISTRICT COURTK™#

 

 

for the
i. tos JAN 24 2020
Eastern District of California CLERK Ue.D
. U.S. DISTRICT
UNITED STATES OF AMERICA, . ae enn DISTRICT OF QALIFORNIA
) DEPUTY CLERK
v. ) :
| CaseNo,  1:19-cr-00247-LJO-SKO
TRACEY JACKSON )
Defendant
APPEARANCE AND COMPLIANCE BOND
Defendant’s Agreement.
I, Tracey Jackson (defendant), agree to follow every order of this court, or any

 

court that considers this case, and I further agree that this bond may be forfeited if] fail:
(  ) to appear for court proceedings; —
( 4 ) if convicted, to surrender to serve a sentence that the court may impose; or
( f% ) to comply with all conditions set forth in any Order Setting Conditions of Release for me.g

 

 

. Type of Bond
(  ) (1) This is a personal recognizance bond.
(f2) (2) This is an unsecured bond of $ , with net worth of: $
(T ) @G) This is a secured bond of $ __, secured by:
(TH) @$ : , in cash deposited with the court.

(T™ ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other property, including claims on it — such as a lien, mortgage, or loan — and attach proof of

ownership and value):

 

 

If this bond is secured by real property, documents to protect the secured interest may be filed of record.

(I) (c) abail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):

 

 

 

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security: for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including

interest and costs.

 

 
 

AQ 199C (Rev, 09/08- EDCA [Fresno]) Advice of Penalties Page 3 of 3 Pages

ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT: TRACEY JACKSON
- YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment i is an additional prison term of net more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.¢., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above,

bn fA
7 i ‘Defendant's Signature

Directions to the United States Marshal

(__ ) The defendant is ORDERED released after processing.

” duditetal Officer's igre fe

BARBARA A. McAULIFFE, U.S. MAGISTRATE JUDGE

Printed name and title

“

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U.S.ATTORNEY U.S. MARSHAL

 
